DETAILED ACTION
	This non-final rejection is responsive to communication filed November 22, 2021.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to” in claims 1, 4-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  Claims 19 and 20 are directed to a program causing a computer to perform instructions, but the program is not stored in a manner so as to be executable (i.e. on a non-transitory computer readable medium), and thus is directed to software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Watanabe (US 2006/0293845 A1).

With respect to claims 1 and 10, Watanabe teaches an information processing apparatus and method comprising a control unit configured to 
search for a location of a specific facility (facility name) specified by a user based on first information that is current geographical information including locations of a plurality of facilities (paragraphs 44, 51, and 53), 
search for the location of the specific facility based on second information that is geographical information including locations of a plurality of facilities and that is geographical information at a time prior to a current time (paragraphs 51 and 53), and 
generate result information based on a first result that is a search result based on the first information and a second result that is a search result based on the second information and notify the user of the result information (Figs. 5 and 6, paragraphs 53 and 57).

With respect tot claims 3 and 12, Watanabe teaches wherein the second Information includes pieces of geographical information at multiple times (paragraphs 14, 44 and 50).

With respect to claims 4 and 13, Watanabe teaches wherein the control unit is further configured to. when the specific facility is not included in the first result, transmit the result information including information for providing notification that the specific facility is currently not in existence to a terminal associated with the user (old shop OR shop was here before) (Fig. 5, paragraphs 53 and 57).

With respect tot claims 5 and 14, Watanabe teaches wherein the control unit is further configured to, when the specific facility is not included in the first result, transmitting the result information including a location of the specific facility in the second result and information on a facility existing at the location of the specific facility in the second result in the first information to a terminal associated with the user (Figs. 5 and 6, paragraphs 51 and 53).

	With respect to claims 7 and 16, Watanabe teaches wherein: the location of the specific facility is a destination of the user (paragraph 50); and 
the control unit is further configured to generate a second route to the destination based on information on locations of roads at the time (history information is a travel route) (paragraphs 39, 43 and 56); and 
generate a first route to the destination based on the second route and information on current locations of roads and notify the user of the first route (paragraph 56).

With respect to claims 8 and 17, Watanabe teaches wherein the control unit is configured to acquire a point that is in the second route and at which a landmark that is a mark used when the user moves is in existence within a predetermined second range and generate the first route such that the first route passes through the point (paragraphs 19 and 55-56).

With respect to claim 19, Watanabe teaches a program for causing a computer to execute instructions comprising: 
receiving result information including a location of a specific facility specified by a user based on a search result that is based on first information that is current geographical information including locations of multiple facilities and that is on the location of the specific facility and a search result that is on a location of the specific facility based on second information including locations of multiple facilities at a time prior to a current time (paragraphs 44, 51, 53 and 57); and 
based on the result information, displaying the location of the specific facility at the time and displaying information on a current location of the specific facility (Figs. 5 and 6, paragraphs 53 and 57).

With respect to claim 20, Watanabe teaches wherein the instructions further comprise switching between display of the location of the specific facility at the time and display of the current location of the specific facility based on selection made by the user (paragraphs 16, 54, and 57-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Arokiaraj et al. (US 2017/0139953 A1) (‘Arokiaraj’).

With respect to claims 2 and 11, Watanabe teaches wherein the second information is geographical information.
Watanabe does not explicitly teach wherein the second information is geographical information at a time specified by the user.
Arokiaraj teaches searching based on second information, wherein the second information is geographical information at a time specified by the user (paragraph 42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the second information of Watanabe to be time information specified by the user as taught by Arokiaraj to allow the user the ability to use search for places that existed at a certain time (Arokiaraj, paragraphs 34 and 42).  A person having ordinary skill in the art would have been motivated to make this modification because it would entail switching the search conditions of Watanabe with the search conditions (indicators) of Arokiaraj to achieve a geographical search.

With respect to claims 9 and 18, Watanabe teaches generating a first route.
Watanabe does not explicitly teach generating the first route based on a deviation from the second route.
Arokiaraj teaches generating the first route based on a deviation from the second route (paragraphs 15, 24, 25, and 42; claim 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the routes of Watanabe to generate a first route that is a deviation from the second route to enable different route options based on distance, traffic and time.  A person having ordinary skill in the art would have been motivated to make the modification because Watanabe generates different routes and determines new facility locations, and thus it is obvious that he can generate a deviated route.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bandara (US 2013/0246410 A1).

With respect to claims 6 and 15, Watanabe teaches wherein the control unit is further configured to, when a facility is in existence within a predetermined first range from a location of the specific facility in the second result, transmit the result information including information on the facility to a terminal associated with the user (paragraphs 50-51 and 53).
Watanabe does not explicitly teach that the facility is in the same category as the specific facility.
Bandara teaches when a facility in the same category is in existence within a predetermined first range from a location of the specific facility in the second result, transmit the result information including information on the facility to a terminal associated with the user (paragraphs 97-99).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the facility of Watanabe to explicitly be in the same category as taught by Bandara to ensure a user is presented with existing facilities related to his/her search request.  A person having ordinary skill in the art would have been motivated to make the combination because Watanabe already presents facilities within a range that have replaced closed facilities and already teaches search conditions, and thus the modification would only entail modifying Watanabe search conditions to be based on category as taught by Bandara.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	November 5, 2022